12 N.Y.2d 1081 (1963)
Barbara Berberich, Respondent,
v.
Barbara M. Mathieu, Appellant.
Court of Appeals of the State of New York.
Argued March 28, 1963.
Decided April 4, 1963.
Asher Marcus for appellant.
John W. Burke for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, BURKE and FOSTER. Judges VAN VOORHIS and SCILEPPI dissent and vote to reverse and to deny the motion for summary judgment upon the ground that a triable issue is presented.
Order affirmed, with costs. Question certified answered in the affirmative. No opinion.